Citation Nr: 0006609	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-24 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had periods of active service from September 1966 
to June 1968 and from October 1990 to February 1991.  His 
military personnel records disclose that he served in Vietnam 
from July 1967 to July 1968.

This appeal arises from a February 1997, rating decision of 
the Muskogee, Oklahoma, Regional Office.  Although the 
veteran is currently a resident of Oklahoma, he has continued 
to be represented by the Virginia Department of Veterans 
Affairs.

This matter was previously before the Board of Veterans' 
Appeals (Board) in October 1998 at which time it was remanded 
for further development.  The requested actions have been 
accomplished to the extent possible and the case has been 
returned to the Board for appellate consideration.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran did not engage in combat.  

3.  There is no credible supporting evidence of an inservice 
stressor to support the diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
period of military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The allegations of stressors during active service and the 
post service medical diagnoses relating PTSD to service 
render the veteran's claim well grounded.  38 U.S.C.A. 
§ 5107(a); Gaines v. West, 11 Vet. App. 353, 357 (1998); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  VA has a 
duty to assist the veteran in development of facts pertinent 
to his claim.  An attempt was made to obtain credible 
supporting evidence of the veteran's claimed stressors from 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly the Environmental Support 
Group), but it was not successful.  The Board is unaware of 
any additional sources from which credible supporting 
evidence could be obtained.  

Factual Background

The service medical records are without reference to 
complaints or abnormal findings regarding PTSD.  

The veteran's service personnel records show that he served 
in Vietnam from July 1967 to July 1968.  For one week in July 
1967 he was an assistant gunner with B-Battery, 8th 
Battalion, 4th Artillery, United States Army, Pacific.  From 
August 1967 to December 1967 he was a radio telephone 
operator with B Battery, 8th Battalion, 24th Artillery.  From 
December 1967 to March 1968, he was a searchlight power 
generator operator with G Battery, 29th Artillery.  From 
March 1968 to May 1968 he was a searchlight crewman for the 
same battery.  From May and June 1968 he was a searchlight 
power generator operator with the same battery.  

The service records include reports of periodic examinations 
pertaining to service with the Virginia Army National Guard.  
At the time of a periodic examination in September 1989, the 
veteran indicated that as far as he knew, he was in good 
health.  He did not report having any psychiatric symptoms.  
Clinical evaluation reflected normal psychiatric status at 
that time.  

The post service medical evidence is without reference to 
complaints or abnormalities regarding the veteran's 
psychiatric status until hospitalization at a private 
facility in January 1996 for a chief complaint of chest pain.  
Notation was made that the veteran had had episodes of 
depression and anxiety.  He denied psychosis and 
hallucinations.  His admission diagnoses did not include a 
psychiatric disorder.  

Received in February 1996 was an undated communication in 
which the veteran reported that in August 1967 while with the 
8th Battalion, 4th Artillery, he was at Red Beach, outside Da 
Nang, during an attack.  He claimed that four people were 
wounded and 10 to 15 marines were killed.  He added that the 
Air Force base at that location was also blown up.  

In September 1967 he indicated that he witnessed two marines 
get killed when another soldier operating an armored 
personnel carrier backed up for ammunition and killed the two 
individuals.  He said that this happened at Red Beach.  

He said that around November or December 1967, he was with 
the 196th or 198th Infantry Brigade at Landing Zone West, and 
a fellow soldier picked up a grenade in a bunker and was 
killed when it exploded on him.  

He also stated that while at Landing Zone Greyhound, he was 
constantly mortared and rocketed for about five days at one 
time.  He indicated that during one of those times, a 
helicopter pilot and his co-pilot were killed.  He indicated 
that he was with the 29th Artillery at that time, operating a 
searchlight.  Notation was also made of another occasion in 
March or April 1968 when a friend and the veteran were pinned 
down when stationed outside Chu Lai on Hill 76 when they were 
hit one night by rockets and mortar.  

The veteran was accorded a PTSD examination by a VA 
psychiatrist in December 1996.  The claims file was reviewed 
by the examiner prior to the examination.  It was indicated 
the veteran had been a member of the Virginia National Guard 
from 1978 to 1991.  He was activated during Desert Storm 
between October 1990 and February 1991, but did not see time 
in Saudi Arabia.  

It was noted that the veteran was taken out of Vietnam in 
1968 because of malaria.  During his time in Vietnam he 
described several incidents, including one when he was 
stationed at Landing Zone Greyhound and was pinned down for 
about five days by mortar fire.  He also reported 
recollections of a time in December 1967 when he was with the 
196th Infantry Brigade and an individual picked up a grenade 
while in a bunker and it went off.  One man came out of the 
bunker with a concussion, and the other died shortly 
thereafter.  He said that this happened while at Landing Zone 
West.  He also recalled recollections of an incident when he 
was inside an armored personnel carrier and another soldier 
backed the vehicle over two marines who were sleeping and 
they were killed.  

After he left the military, he was at a defense ammunition 
depot for about a year and a half.  He also served as a 
prison guard in the Virginia Prison System for about a year.  
Thereafter, he drove a dump truck for a period of time.  He 
worked as a coal miner for 23 years until 1994 when he had to 
quit.  

The veteran reported that when he first returned from 
Vietnam, he had many nightmares that would keep him awake.  
He was married twice, but was currently divorced.  He 
reported having flare-ups with supervisors and people in 
authority after his return from Vietnam.  He stated that he 
had received verbal reprimands, but nothing more.  He noted 
that he could not trust people and had very few friends.  He 
did not enjoy socializing as he claimed he had done in the 
past.  His mother stated that he seemed to be holding things 
inside and would not talk about things.  Startle reaction was 
noted.  He added that he avoided watching television whenever 
there were scenes of violence or combat.  He belonged to the 
Veterans of Foreign Wars, but whenever Memorial Day 
ceremonies occurred, he felt bad.  He claimed he had been 
treated with anti-depressants in the past by a physician, but 
he "is not sure why."  

On mental status examination he was vague at times with 
regard to symptoms he had been having.  No extreme depression 
or anxiety was noted.  The Axis I impression was mild PTSD.  
There was no Axis II diagnosis.  

The veteran was accorded a psychiatric examination in 
conjunction with an application for Social Security 
disability benefits in April 1997.  It was noted the veteran 
had been terminated from his job with the coal mines in 1995 
because a mine closed down.  The veteran was currently living 
with his mother and brother and the brother's family.  He had 
moved to Oklahoma because he was having difficulty taking 
care of himself in Virginia.  He drove himself to the 
appointment, but had his sister come with him because he was 
fearful of driving by himself.  He spent most of his time 
watching television or lying around the house reading.  He 
complained of difficulty staying asleep because of back pain 
and chest pain.  He was currently subsisting on a 
nonservice-connected pension disability benefit from VA.  He 
stated he got no pleasure out of anything he did and he 
stated that he was prepared at some future time when things 
got bad enough to end his own life.  He related considerable 
stress and anxiety with panic attacks several times a week in 
which he felt so jittery and nervous that he was fearful he 
might die from a heart attack.  It was noted he had undergone 
quadruple artery bypass surgery in January 1996.

He stayed in his first marriage for 21 years, despite the 
fact that he and his wife argued all the time.  He indicated 
he stayed in the marriage to watch his son grow.  The veteran 
was a high school graduate with two years of college in 
drafting and design, as well as training in air conditioning 
and heating.  He worked in the coal mines for 23 years.  He 
reported no serious problems with the law, alcohol, or drugs.  
He stated he was told he had delayed stress syndrome with 
nightmares as a result of his military service, but it was 
noted this had never been documented.  He reported that he 
still had nightmares about shooting three older people in a 
village in Vietnam, when he was on guard duty.  There was a 
curfew on and no one was supposed to be out after a certain 
hour.  The three individuals were seen by him walking to the 
village and he shot all three of them.  He indicated that 
nothing in the way of weapons was found on any of the 
individuals and he had regretted the shooting ever since.  

Findings were recorded and a diagnosis was made of PTSD with 
depression.  Also diagnosed was schizo-affective disorder and 
generalized anxiety disorder.  An Axis II diagnosis was made 
of personality disorder, not otherwise specified, with 
paranoid traits, passive-aggressive dependent traits, and 
avoidance personality features.  

Received in March 1999 was a copy of a February 1997 
communication from the director of the USASCRUR.  Enclosed 
were extracts from the 8th Battalion, 4th Artillery in August 
and September 1967, daily staff journals, and a unit history 
submitted by Battery G, 29th Artillery, covering the period 
from the unit's arrival in November 1967 to early 1971.  The 
documents reported on unit locations, combat operations, 
enemy activities, and casualties sustained in the reporting 
unit's area of operations during the time period.  Also 
enclosed were extracts from operational reports-lessons 
learned submitted by 14th Aviation Battalion and the 1st 
Logistical Command that documented enemy activity in Chu Lai 
and Da Nang areas during the veteran's Vietnam tour.  The 
director indicated the center was unable to document any of 
the casualties that the veteran mentioned in his statements.  

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In accordance with 38 C.F.R. § 3.304(f), service connection 
for PTSD requires:  Medical evidence establishing a clear 
diagnosis of the condition; credible supporting evidence that 
the claimed inservice stressors actually occurred; and, 
medical evidence of a link between current symptoms and the 
claimed inservice stressors.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997); Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996).

Where the veteran was engaged in combat and the claimed 
stressors are related to such combat, the veteran's testimony 
must be accepted as conclusive as to the actual occurrence 
and no further development for corroborative evidence will be 
required.  38 C.F.R. § 3.304(f); West v. Brown, 7 
Vet. App. 70, 76 (1994).  Combat is defined as personal 
participation in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999)

Where the veteran did not engage in combat with the enemy, 
his uncorroborated testimony is insufficient to establish the 
alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West at 76.  Credible supporting evidence is 
required.  38 C.F.R. § 3.304(f); Dizoglio at 166.

The Court has stated that "just because a physician or a 
health professional accepted the appellant's description of 
his Vietnam experiences as credible and diagnosed the 
appellant as suffering from post-traumatic stress disorder 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In general, the 
Board is not required to accept an appellant's uncorroborated 
account of his Vietnam experiences.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

The veteran's personnel records disclose that his principal 
duty assignment in Vietnam was as a searchlight crewman power 
generator operator with an artillery battery.  This support 
role does not suggest that he would have been involved in 
combat.  His personnel records do not show that he was 
awarded the Purple Heart Medal, the Combat Infantryman's 
Badge, or any citation suggestive of participation in combat.  
He did receive the Vietnam Service Medal, the National 
Defense Service Medal, and the Vietnam Campaign Medal.  These 
decorations, however, in and of themselves, do not show that 
he engaged in combat with the enemy.  He also participated in 
the Vietnam Contour Offensive Campaign Phase III.  However, 
mere participation in a campaign does not denote 
participation in combat.  VAOPGCPREC 12-99.  

Some of the veteran's statements suggest that he was involved 
in combat, however, in view of the varying nature of these 
statements, the Board finds them to be of low probative 
value.  Given the absence of other evidence of participation 
in combat, the Board concludes that the veteran did not 
engage in combat.  Therefore, supporting evidence of the 
claimed stressors is necessary.

The RO attempted to obtain evidence in support of his reports 
of stressful incidents from USASCRUR.  However, USASCRUR 
could not provide corroboration of any of his reported 
stressors.  In fact information obtained from USASCRUR seems 
to contradict the reports supplied by the veteran.  For 
instance, the USASCRUR reports do not show the extent of 
casualties reported by the veteran.

Although the record contains diagnoses of PTSD, the Court has 
stated that just because a physician or a health professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the veteran as suffering from PTSD 
does not mean that the Board is required to grant service 
connection for PTSD.  The evidence does not support the 
veteran's assertions.  The undersigned notes that at the time 
of the April 1997 examination in conjunction with Social 
Security disability benefits, the veteran reported an 
incident in which he had nightmares about shooting three 
older people in a village in Vietnam.  However, at the time 
of the psychiatric examination accorded the veteran by VA in 
December 1996, the veteran gave an accounting of different 
stressful incidents and no reference was made to this 
incident.  Regardless, none of the reported stressful 
incidents have been supported by USASCRUR or any other 
source.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.


ORDER

Service connection for PTSD is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

